Title: From George Washington to William Heath, 27 October 1781
From: Washington, George
To: Heath, William


                  Dear Sir
                     
                     Head Quarters near York Octr 27th 1781
                  
                  I have safely received your two favors of the 5th and 11th Instant—I thank you for the intelligence you have communicated; and am much pleased with the success of the Enterprize against the Refugee Post on Long Island.
                  Having already transmitted to you all the Papers I had received, respecting the Enquiry ordered to be made into the conduct of Major General Howe, while commanding in Georgia, I can give no further instructions; until the pleasure of Congress is known, which I will endeavour to obtain at an early period.
                  There will be no occasion for forwarding on any more beef Cattle from the Northward for this Army.  Should there be a greater quantity of Cattle sent from the New England States, than the daily consumption of your Army shall require, I could wish the surplus might be salted (if practicable) at some convenient place on the North River; Otherwise it will be necessary for you to give Orders to the Agents and Commissaries, to prevent their sending more Cattle than you shall have occasion for.  I have also to request, that you will take measures, to have all the salted Provisions on Connecticut River (that which was formerly shipped for Rhode Island included) transported to West Point before the Roads become impassable.
                  You will before this time, probably have heard of our success against Lord Cornwallis, & seen the Articles of Capitulation published by Order of Congress—I omit therefore giving you the particulars.
                  From repeated intelligence received from the Northward, Admiral Digby has been expected, but has not yet been heard of on the Coast.  With great regard & esteem I am Dear Sir Your Most Obedt Servant
                                       
                            
                            Go: Washington
                        